Citation Nr: 0017043	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  98-12 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a back disability claimed to have resulted from treatment 
and/or hospitalization at a Department of Veterans Affairs 
(VA) medical facility in November 1994.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left shoulder disability claimed to have resulted from 
treatment and/or hospitalization at a VA medical facility in 
November 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1953 to 
July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
VA regional office (RO) in San Juan, Puerto Rico, which 
denied the benefits sought. 


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has a back disability.

2.  There is no competent evidence that the veteran's current 
left shoulder disability resulted from hospitalization or 
treatment provided at a VA medical facility in November 1994.


CONCLUSION OF LAW

The claims for compensation under 38 U.S.C.A. § 1151 for back 
and left shoulder disabilities based on hospitalization 
and/or treatment at a VA medical facility in November 1994 
are not well grounded.  38 U.S.C.A. § 5107 (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noteworthy that these claims were filed 
after October 1, 1997 and must be adjudicated under the 
current version of 38 U.S.C.A. § 1151.  

Pursuant to 38 U.S.C.A. § 1151, when a veteran has additional 
disability not the result of his own willful misconduct, and 
the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished under any law 
administered by the Secretary, and the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or an event 
not reasonably forseeable (or certain VA training or 
rehabilitation services), compensation shall be awarded in 
the same manner as if the additional disability was service-
connected.  See also 38 C.F.R. §§ 3.358(a) and 3.800(a) 
(1999).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition resulting from the 
disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  With 
regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition that the medical or surgical treatment was designed 
to relieve.  38 C.F.R. § 3.358(b)(1)(ii) (1999).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2) (1999).  Further, 
the additional disability must actually result from VA 
hospitalization or medical or surgical treatment, and not be 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1) 
(1999).  In the absence of evidence satisfying this causation 
requirement, the mere fact that aggravation occurred would 
not suffice to make the additional disability compensable.  
38 C.F.R. § 3.358(c)(2) (1999).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  38 C.F.R. § 3.358(c)(3) 
(1999).  "Necessary consequences" are those that are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  Id.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  Id.

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4) (1999).

The threshold question here, as in any claim for VA benefits, 
is whether the claims are well-grounded. 

The requirements for a well-grounded claim under section 1151 
are:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence, 
of incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus (i.e., a link or a connection) between 
the asserted injury or disease and the current disability.  
See Jones v. West, 12 Vet. App. 460, 463-4 (1999).  A claim 
for benefits under the provisions of 38 U.S.C.A. § 1151 must 
be supported by medical evidence of additional disability 
that resulted from VA hospitalization, or medical or surgical 
treatment.  Jimison v. West, 13 Vet. App. 75, 77-78 (1999).

In Jones and Jimison, supra, the claims were filed prior to 
October 1, 1997.  As was noted above, the Statute governing 
the benefit sought herein, 38 U.S.C.A. § 1151, was amended 
effective for claims filed from that date.  The amended 
version of Section 1151 has added to the requirements for a 
well-grounded, where that claim is based on VA 
hospitalization or treatment, a showing that the additional 
disability or death for which benefits are sought was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably forseeable.

The Board has thoroughly reviewed all the evidence of record 
to determine whether the veteran's claims are well grounded.  
He alleges that he has back and left shoulder disabilities as 
a result of a fall from a wheelchair while hospitalized at 
the VA Medical Center (VAMC) in San Juan in November 1994.  
He maintains that he was erroneously provided medication 
intended for another patient, which led to certain side 
effects, including dizziness.  While being escorted by 
hospital personnel, via wheelchair, to the x-ray department, 
he was left unattended, became dizzy, and fell from the 
wheelchair, injuring his back and left shoulder.  In support 
of his claim, he has submitted an undated handwritten 
document, which appears to be signed by M.L. Murray, 
indicating that the veteran reported falling while 
hospitalized in November 1994,  sustaining trauma to the left 
shoulder. 

The veteran's 1985 to 1997 treatment and hospitalization 
records from the San Juan VAMC show that he was hospitalized 
from November 11-15, 1994, for syncope, high blood pressure, 
and angina pectoris.  He had been treated for syncopal 
episodes, including loss of consciousness, for several years, 
and he was admitted for the purpose of conducting further 
diagnostic tests.  The records from the November 1994 
hospitalization do not indicate that the veteran fell and 
reflect no complaints concerning his back or left shoulder.  

A VA outpatient note dated in November 1995 shows that the 
veteran complained of incurring trauma to the left shoulder 
approximately one year earlier.  X-rays showed degenerative 
joint disease of the acromioclavicular joint with no evidence 
of fracture.  In January 1996, the veteran again complained 
of left shoulder pain.  He stated that this was secondary to 
a fall from a parked, defective wheelchair, which was 
overturned after being "brusquely pushed."  The diagnosis 
was post traumatic left shoulder joint injury in November 
1994.  He was referred to rehabilitative medicine.  A 
consultation report, dated in February 1996, indicates that 
the veteran reported incurring trauma to the left shoulder 
after a fall.  Physical examination was compatible with 
rotator cuff tear.  He completed a physical therapy program 
in 1996.  As recently as in November 1997, the veteran was 
treated for his left shoulder disorder, variously diagnosed 
as osteoarthritis, degenerative joint disease, and muscle 
spasm.

There is no competent medical evidence showing that the 
veteran has a back disability.  Despite the alleged injury in 
1994, none of his VA records since then show complaints of, 
treatment for, or diagnosis of a back disorder.  The only 
complaints of back pain shown in his VA records were raised 
in 1986, long before the November 1994 period of 
hospitalization.  There is no medical evidence showing that 
the veteran currently has an ascertainable disorder 
accounting for his subjective complaints of back pain.  His 
complaints are symptoms only and do not constitute a 
diagnosed medical disorder.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  In the absence of competent 
(medical) evidence of a current back disability, the veteran 
has failed to satisfy the threshold requirement for 
submitting a well-grounded claim for benefits pursuant to 38 
U.S.C.A. § 1151.

The medical evidence does show that the veteran has a left 
shoulder disability, primarily diagnosed as degenerative 
joint disease of the acromioclavicular joint.  By the 
veteran's account, he injured the shoulder when he fell from 
a wheelchair while being transported to x-ray.  VA 
hospitalization records do not reflect that the veteran had 
any x-ray studies in November 1994.  Nevertheless, the Board 
will presume, for the purpose of determining whether the 
claim is well-grounded, that the alleged fall was related to 
VA hospitalization, medical examination, or treatment.  See 
VAOPGCPREC 7-97 (a fall may qualify if it was incurred due to 
risks created by circumstances or incidents of 
hospitalization).

However, there is no competent evidence tending to show that 
any event that occurred in November 1994 contributed in any 
way to the onset or aggravation of the veteran's left 
shoulder condition.  This is a medical question, and to have 
probative value, any opinion that the alleged fall caused or 
aggravated a left shoulder disorder requires medical 
expertise.  Although the veteran is competent to report 
experiencing shoulder pain since the alleged fall, the mere 
existence of pain does not necessarily mean that there is a 
relationship between the current condition and any pain 
asserted as post-accident symptomatology.  Jones, 12 Vet. 
App. 465. 

The only medical evidence that may be considered to even 
remotely address the question concerning the relationship 
between the alleged fall in November 1994 and the onset or 
aggravation of the veteran's left shoulder disorder is a 
January 1996 VA treatment record showing diagnosis of post 
traumatic left shoulder joint injury in November 1994.  That 
diagnosis, however, cannot reasonably be read to support the 
veteran's contentions.  This diagnosis was rendered more than 
a year after the alleged fall, and the document clearly 
indicates that the veteran reported injuring the left 
shoulder in a fall from a wheelchair.  The examiner drew no 
conclusions of his/her own, but only recounted the veteran's 
conclusions.  This is insufficient to well ground this claim 
for the following reasons.  First, evidence that is simply 
information recorded by a physician, unenhanced by any 
additional medical comment by that physician, does not 
satisfy the nexus requirement.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Such evidence cannot enjoy the presumption 
of truthfulness because a bare transcription of a lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
Id. (citation omitted).  Second, the diagnosis of a status 
post injury does not specifically relate a current disability 
to a particular remote injury.  Finally, the veteran does not 
have the medical expertise to render a probative opinion as 
to medical causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (19951992).  

While it is acknowledged that the veteran's subjective 
complaints of left shoulder pain began following VA 
hospitalization in November 1994, the fact that one event 
followed another does not mean that the first caused the 
second.  To establish entitlement to benefits under 
38 U.S.C.A. § 1151, the evidence must show "additional 
disability" as a result of the hospitalization or treatment 
in question.  This is a medical determination, and the 
medical evidence of record fails to show any causal 
relationship between the veteran's current left shoulder 
disability and any event during the November 1994 VA 
hospitalization. 
Accordingly, the Board concludes that these claims are not 
well grounded.  To the extent that the veteran contends that 
he currently has a back disorder and that there is a cause-
and-effect relationship between the alleged fall in November 
1994 and his left shoulder disorder, the evidence does not 
show that he possesses any medical expertise.  Therefore, he 
is not competent to render opinions as to matters concerning 
medical diagnosis or causation.  See Voerth v. West, 13 Vet. 
App. 117, 120 (1999).

Inasmuch as the veteran has failed to show the threshold 
elements of a well-grounded § 1151 claim that there be 
current disability (as to the back) and a nexus between 
current disability and VA treatment/hospitalization (as to 
the left shoulder) there is no need to consider whether there 
is evidence establishing the further elements of a well-
grounded § 1151 claim, i.e., VA negligence or other instance 
of fault or a reasonably unforseeable event.

Until the veteran establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him a medical examination at VA 
expense, as he has requested.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) ; see Morton v. West, 12 
Vet. App. 477 (1999) (VA cannot assist a claimant in 
developing a claim that is not well grounded).  


ORDER

Compensation under 38 U.S.C.A. § 1151 for back and left 
shoulder disabilities claimed to have resulted from treatment 
and/or hospitalization at a VA medical facility in November 
1994 is denied.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

